Citation Nr: 1038666	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of allergic rhinitis, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
that decision, the RO granted entitlement to service connection 
for allergic rhinitis and assigned a 0 percent rating, effective 
July 30, 2004.  In March 2007, the Veteran filed a statement in 
support of claim (VA Form 21-4138) in which he wrote, "Issue 
Allergic Rhinitis - I request that the DVA reconsider the 
decision to award 0%."  The RO treated it as a new claim for an 
increased rating and denied the claim in January 2008.  Given 
that the statement was was filed within the one year time limit, 
and expressed dissatisfaction with the assigned rating and a 
desire to contest the result and for review, the Board finds that 
it was a notice of disagreement (NOD) with the rating assigned in 
connection with the grant of service connection.  See 38 C.F.R. 
§ 20.201 (communication expressing dissatisfaction with RO 
decision and desire to contest the result constitutes a NOD; 
special wording not required); Palmer v. Nicholson, 21 Vet. App. 
434, 437 (2007) ("VA has always been, and will continue to be, 
liberal in determining what constitutes a Notice of 
Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

In April 2010, the Board remanded the claim for additional 
development, specifically, a VA examination.  As discussed below, 
the VA examiner answered the questions posed by the Board; 
consequently, the examination was adequate and the RO complied 
with the Board's remand instructions.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

FINDING OF FACT

Allergic rhinitis has caused neither 50 percent obstruction of 
nasal passages on both sides, complete obstruction on one side, 
nor polyps.

CONCLUSION OF LAW

The criteria for a rating higher than 0 percent for allergic 
rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.31, 4.97 Diagnostic Code 6522 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

As noted above, the Veteran's claim for a higher rating in this 
case arises from the Veteran's disagreement with the rating 
assigned in connection with the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that where 
an underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 
(2003).

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  The Veteran was also afforded October 2005, 
August 2007, and July 2010 VA examinations.  For the reasons 
discussed below, the reports of these examinations, taken 
together, are adequate because they are based on consideration of 
the Veteran's prior medical history and examinations and also 
describe his allergic rhinitis in sufficient detail to allow the 
Board's evaluation of it to be a fully informed one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a rating higher than 0 percent for 
allergic rhinitis is thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, an award of service connection for a disability 
has been granted and the level of the rating assigned in 
connection with that grant is disputed, separate ratings may be 
assigned for separate periods of time based on the facts found. 
In other words, the evaluations may be staged.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Here, however, as shown below, 
the evidence warrants a uniform 0 percent rating.

Allergic rhinitis warrants a 10 percent rating when there are no 
nasal polyps but with greater than 50 percent obstruction of 
nasal passages on both sides or complete obstruction on one side.  
A 30 percent rating is warranted when polyps are present. There 
is no higher schedular rating. 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6522.  The rating schedule authorizes the assignment of a 0 
percent (noncompensable) rating where, as here, the applicable 
diagnostic code does not provide such an evaluation and the 
requirement for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31.

The evidence reflects that the Veteran is not entitled to a 10 
percent rating because there is no evidence dated during the 
appeal period indicating that his symptoms approximated greater 
than 50 percent obstruction of nasal passages on both sides or 
complete obstruction on one side.  Rather, the October 2005 VA 
examiner, who reviewed the  claims file, recounted the Veteran's 
medical history, and examined the Veteran, noted only that the 
nasal passages were "severely narrowed on the left."  The 
examiner did not indicate that there was any narrowing on the 
right, or that there was complete obstruction on the left.  The 
August 2007 VA examiner, who did not indicate that he had 
reviewed the claims file but recounted the Veteran's medical 
history, noted that the nasal passages were narrowed, but did not 
indicate the precise degree of obstruction.  The January 2008 VA 
examiner, who reviewed the claims file, discussed the Veteran's 
medical history, and examined the Veteran, estimated 
approximately 30 percent nasal obstruction present involving the 
right nasal cavity and approximately 40 percent nasal obstruction 
present involving the left nasal cavity.  None of the VA or 
private treatment records contains a more precise estimate of the 
degree of nasal obstruction.  January and March 2007 North Texas 
Medical-Surgical clinic treatment notes indicate that the nasal 
mucosa were clear.  Consequently, as the only precise estimate of 
the degree of nasal obstruction, made by an examiner who reviewed 
the claims file and discussed the Veteran's medical history, 
indicated that the Veteran had less than 50 percent obstruction 
in each nostril, the Veteran has not met the criteria for a 10 
percent rating under DC 6522.

The Board notes, however, that the Veteran did not contend that 
he was  entitled to a 10 percent rating.  Rather, he submitted 
with his NOD documents that he claimed demonstrated that he met 
the criteria for a 30 percent rating because he had polyps.  
Those documents consisted of a January 20, 2007 North Texas 
Medical-Surgical clinic treatment note that contained an 
assessment of maxillary polyps.  There was  also a January 31, 
2007 Presbyterian Hospital CT scan of the paranasal sinuses that 
contained a clinical history of polyp, and impression of mild 
mucosal thickening and small retention cysts in the left 
maxillary sinuses inferiorly, and noted that the remaining 
sinuses were clear.  There were also a March 1993 Family 
Radiology Water's View of the sinuses that indicated that there 
was a soft tissue density in the floor of the left maxillary 
antrum probably representing a polyp or retention cyst associated  
with a prior sinusitis and that the sinuses were otherwise clear.  
A December 1995 Family Radiology Water's View report that 
indicated, "Again shows the mucocele polyp in the left maxillary 
sinus unchanged from the film done in 1993" and that the right 
maxillary sinus was intact without evidence of change.   A March 
1999 Family Radiology report indicated that, in the inferior left 
maxillary sinus, there was a soft tissue density with a superior 
convexed border.  Dr. Froberg wrote, "This is believed to 
represent a polyp or mucous retention cyst.  This is unchanged 
compared with the study from [December 1995]."  The remainder of 
the paranasal sinuses were clear.  The impression was, "Right 
inferior maxillary sinus polyp vs. mucous retention cyst."

In contrast, the October 2005 VA examiner indicated that no 
polyps were seen on examination, the August 2007 VA examiner 
indicated that no polyps were seen, and the July 2010 VA examiner 
indicated that there were no nasal polyps shown.

The above evidence contains somewhat conflicting findings 
regarding whether the Veteran has had polyps.  While the 
Veteran's entire history is to be considered when making 
disability evaluations, the relevant time period when the rating 
assigned in connection with the grant of service connection is 
appealed begins on the effective date that service connection was 
granted, in this case July 30, 2004.  Thus, the private treatment 
records dated prior to this date of less probative value in 
determining whether the Veteran is entitled to a rating higher 
than 0 percent for his service-connected allergic rhinitis.  In 
addition, the March 1993 and March 1999 reports expressed some 
uncertainty as to whether a polyp was seen, using the terms 
"probably" and "this is believed to be."  In addition, while 
the January 20, 2007 North Texas Medical-Surgical clinic 
treatment note that contained an assessment of maxillary polyps, 
there was  no explanation of the reason for this conclusion, 
while the January 31, 2007 Presbyterian Hospital CT scan of the 
paranasal sinuses noted a clinical history of polyp, but then 
found only retention cysts on the reading of the CT scan, thus 
indicating a definitive finding that the clinical history was not 
borne out by examination.  Moreover, the VA examiners each stated 
unequivocally that no polyps were seen on examination.

As the above analysis reflects that the more recent and probative 
medical evidence weighs against a finding of polyps, the Board 
finds the criteria for a 30 percent rating for allergic rhinitis 
are not met under DC 6522.  As to the Veteran's lay statements, 
while he is competent to testify to observable symptomatology, 
polyps appearing on the inside of the nose would not be visible, 
and are therefore not observable.  Thus, the question as to the 
existence of polyps is more akin to questions requiring medical 
knowledge that the Court has held does not warrant a finding of 
lay competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (Board's categorical statement that "a valid 
medical opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to nexus 
because she was a layperson, conflicts with Jandreau).  Compare 
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay 
witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. 
App. at 308-309 (lay testimony is competent to establish the 
presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) (lay person competent to testify to pain and visible 
flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 
6 (2009) ("It is generally the province of medical professionals 
to diagnose or label a mental condition, not the claimant"); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, 
n.4 ("sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer").  The 
Veteran is thus not competent to state that he has polyps and, in 
any event, his testimony is of less probative value than the 
statements of trained professionals based on examination and CT 
scans.

For the foregoing reasons, the preponderance of the evidence 
reflects that the Veteran's symptoms do not approximate those in 
the criteria for either a 10 or 30 percent rating for polyps 
under DC 6522.  Moreover, there is no other potentially 
applicable diagnostic code that could warrant a higher rating, as 
there was no evidence of bacterial or granulomatous rhinitis.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for a rating higher than 0 percent 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a rating higher  than 0 percent for allergic 
rhinitis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


